Title: From James Madison to Edmund Randolph, 30 June 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. June 30. 1783.
My last informed you of the mutinous insult which was offered to Congs. on the Saturday preceding. On the Evening after the insult Congs. met and resolved that the Executive Council sd. be informed that in their opinion effectual measures ought to be immediately taken for suppressing the mutiny & supporting the public authority—that a Come. sd. confer with the Executive and in case no Satisfactory grounds sd. appear of adequate & prompt exertions for those purposes, the Presidt. sd. with the advise of the Come. be authorized to summon the members to meet at Trenton or Princeton in N.J.—that an Express be sent to Genl. Washington for a detachment of regular troops. The Conference with the Executive produced nothing but doubts concerning the disposition of the Militia to act unless some actual outrages were offered to persons or property. They even doubted whether a repetition of the insult to Congs. wd. be a sufficient provocation. Neither the exhortations of the Friends of Presidt. Dickenson nor the reproaches of his enemies could obtain an experiment on the temper of the Militia. During the attendance on the ultimate determinations of the Executive reports from the Barracks were in constant vibration. At one moment the Mutineers were penitent and preparing submissions: the next they were meditating more violent measures. Sometimes the Bank was their object; at other times the seizure of the members of Congress, with whom they imagined an indemnity for their offence might be purchased. On Teusday about two OClock, the efforts of the Govt. being despaired of, and the reports from the Barracks being unfavorable, the Committee advised the President to summon the members to meet in N.J. which he did verbally as to the members present, leaving a general proclamation behind him for the Press. I left Princeton on friday evening when six States only had met. Rhode Islad. made a seventh on Saturday. to day I suppose they will be on business. I shall set out this afternoon, on my return.
Since Congress left the City the Mutiny has been entirely extinguished; the Mutineers having submitted, and most of them accepted furloughs under the Resolution of Congress on that subject. At the time of submission they betrayed their leaders, the chief of whom prove to be a Mr. Carbery a deranged officer, and a Mr. Sullivan a Lieutenant of Horse, both of whom made their escape. Some of the most active Sergeants have also run [?] off. The precise object & plan of the Conspiracy are unascertained.
When I left Princeton no answer had been recd. from Genl. Washington.
The removal of Congs. under the circumstances which gave birth to it, is a subject of much conversation and criticism. Many of Those who condemn it are but partially acquainted with facts. Many of Those who justify it, seem to have their eye remotely on the disgrace of the Executive Councils of the State.
Tell Mr. Ambler that I do not forget him at present, but that being on the point of s[etting out for?] Princeton, I am under the necessity of referring in [this to his?] letter or failing to reach the stage I aim at this evening[.]
